                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT CHRISTOPHER ADAMS,

                      Plaintiff,

 v.                                            Case No. 19-cv-37-NJR

 WARDEN SHAWNEE CC, JOHN DOE
 #1, JEFF DENNISON, and
 SHANE HILEMAN,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Plaintiff’s motion to substitute (Doc. 75) and

motion for leave to file an Amended Complaint (Doc. 77). Plaintiff was instructed to

identify John Doe #1 and Warden Shawnee CC. On December 11, 2019, he filed a motion

to substitute (Doc. 70), which the Court denied as it was not clear what party Plaintiff

sought to substitute. Plaintiff was directed to clarify his motion (Doc. 72).

       Now pending before the Court is Plaintiff’s motion to substitute (Doc. 75) in which

he makes clear that he wishes to substitute Shane Hileman for both John Does. The Court

GRANTS the motion and SUBSTITUTES Shane Hileman for the John Does. John Doe

#1 and Warden are DISMISSED without prejudice. As Jeff Dennison was added to the

case solely for the purposes of identifying the John Does, he is also DISMISSED without

prejudice.

       Plaintiff also has submitted a proposed Amended Complaint to the Court but has

not filed a formal motion. The proposed Amended Complaint is a single page and does

                                        Page 1 of 2
not meet the requirements of SDIL Local Rule 15.1. When the proposed pleading is

submitted to the Court for review, “[a]ll new material in the amended pleading must be

underlined.” SDIL Local Rule 15.1. The proposed Amended Complaint does not have any

new material underlined and appears only to clarify that Shane Hileman is the sole

defendant. As Hileman has already been substituted for the remaining defendants in the

case, the Court DENIES the motion to amend.

      IT IS SO ORDERED.

      DATED: January 15, 2020


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 2 of 2
